UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7195


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THOMAS BROCK,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Malcolm J. Howard, Senior District Judge. (7:05-cr-00116-H-2)


Submitted: March 10, 2021                                         Decided: March 24, 2021


Before WILKINSON, KING, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas Brock, Appellant Pro Se.          Banumathi Rangarajan, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Jennifer P. May-Parker, Assistant
United States Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Brock appeals the district court’s order granting in part and denying in part

his motion under Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194. Specifically, pursuant to the standard “AO 247” form, the court checked the box for

“granted” and reduced Brock’s term of supervised release but did not reduce his prison

sentence or explain why it denied a reduction. A separate sealed statement of reasons that

was only available to the court indicated that his Guidelines range had not changed since

it was last recalculated. We previously ordered the parties to submit supplemental briefs

addressing the appeal in light of United States v. Chambers, 956 F.3d 667 (4th Cir. 2020),

and we held the appeal in abeyance for United States v. McDonald, 986 F.3d 402 (4th Cir.

2021). We now vacate the court’s order and remand for reconsideration.

       “Under § 404(b) of the First Step Act, sentencing courts may impose a reduced

sentence as if section[s] 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at

the time the covered offense was committed.” McDonald, 986 F.3d at 408-09 (internal

quotation marks and citations omitted). “And, when imposing a new sentence, a court does

not simply adjust the statutory maximum; it must also recalculate the Guidelines range.”

Id. at 409 (internal quotation marks and citation omitted). Moreover, “the First Step Act

does not constrain courts from recognizing Guidelines errors” or “preclude [them] from

applying intervening case law”; and “any Guidelines error deemed retroactive . . . must be

corrected in a First Step Act resentencing.” Chambers, 956 F.3d at 668, 672.

       “Further, ‘the resentencing court has discretion within the § 404(b) framework to

vary from the Guidelines and, in doing so, to consider movants’ post-sentencing conduct.’”

                                             2
McDonald, 986 F.3d at 409 (citation omitted). Although we presume that a district court

considered relevant factors when deciding a resentencing motion, an appellant rebuts the

presumption when the court’s failure to provide an individualized explanation renders us

unable to provide meaningful review. Id. at 410-12; see also Chavez-Meza v. United

States, 138 S. Ct. 1959, 1964 (2018) (sentencing judge must “‘set forth enough to satisfy

the appellate court that he has considered the parties’ arguments and has a reasoned basis

for exercising his own legal decisionmaking authority’”) (citation omitted).

       We have reviewed the record and conclude that Brock has rebutted the presumption

that the district court considered relevant factors when deciding his First Step Act motion.

The court’s form explanation for its decision to deny him a reduction in his prison sentence

did not reveal whether it correctly understood its obligation under Chambers to correct any

retroactive Guidelines errors or its authority to vary from the Guidelines. Moreover, the

explanation did not reveal whether the court considered his post-sentencing conduct or his

argument that a reduction was appropriate because he was no longer a career offender. We

therefore conclude that the explanation was insufficient for our meaningful review.

       Accordingly, we vacate the district court’s order and remand for its reconsideration

of Brock’s motion and an explanation for its decision in accordance with Chambers and

McDonald. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                            VACATED AND REMANDED



                                             3